                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

MELISSA E. ANTIO,

      Plaintiff,                                    Case No. 18-cv-12496
                                                    Hon. Matthew F. Leitman
v.

STATE OF MICHIGAN, et al.,

     Defendants.
__________________________________________________________________/

 ORDER (1) VACATING ORDER REFERRING PRE-TRIAL MATTERS
 TO MAGISTRATE JUDGE (ECF #9), (2) DISMISSING PETITION (ECF
#1) WITHOUT PREJUDICE, (3) TERMINATING MOTIONS TO DISMISS
 (ECF ## 10, 12, 13, AND 14) AS MOOT, AND (4) DETERMINING THAT
       AN APPEAL COULD NOT BE TAKEN IN GOOD FAITH

      On August 13, 2018, Plaintiff Melissa E. Antio filed this apparent civil-rights

action against multiple Defendants, including the State of Michigan, the Social

Security Administration, the Oakland County Circuit Court, and the Wayne County

Friend of the Court. (See ECF #1.) Antio titled her action “Notice of Petition; and

Verified Petition for Warrant of Removal and Retention.” (See id. at Pg. ID 1.)

While Antio claims that she is “removing” her action from state court, the Court

construes her Petition as an original action. As the Plaintiff in this action, Antio

cannot remove a case from state court. See 28 U.S.C. § 1446(a) (providing that “[a]

defendant or defendants” may properly remove any civil action from state court).


                                         1
      At the same time that Antio filed this action, she also filed an application to

proceed in forma pauperis (the “IFP Application”). (See ECF #2.) The Court

granted that application on August 27, 2018. (See ECF #4.) The Court then referred

all pre-trial matters to the assigned Magistrate Judge. (See ECF #9.)

      The Court erred when it granted the IFP Application without conducting the

required screening under 28 U.S.C. § 1915(e)(2). Pursuant to that provision, the

Court is required to sua sponte dismiss an in forma pauperis complaint before

service on a defendant if it determines that the action is frivolous or malicious, fails

to state a claim upon which relief can be granted, or seeks monetary relief against a

defendant who is immune from such relief. See 28 U.S.C. § 1915(e)(2)(B). The

Court therefore VACATES the order of reference to the Magistrate Judge (ECF #9)

and will now conduct the required screening under Section 1915(e)(2).

      In order to state a claim upon which relief can be granted, Federal Rule of

Civil Procedure 8(a) requires that a complaint set forth “a short and plain statement

of the claim showing that the pleader is entitled to relief,” as well as “a demand for

the relief sought.” Fed. R. Civ. P. 8(a)(2), (3). The purpose of this rule is to “give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.”

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson,

355 U.S. 41, 47 (1957) and Fed. R. Civ. P. 8(a)(2)). This notice pleading standard

does not require “detailed” factual allegations. Twombly, 550 U.S. at 555. However,
                                            2
it does require more than the bare assertion of legal conclusions or “an unadorned,

the defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009). “A pleading that offers ‘labels and conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’” Id. (quoting Twombly,

550 U.S. at 555). “Nor does a complaint suffice if it tenders ‘naked assertion[s]’

devoid of ‘further factual enhancement.’” Iqbal, 129 S. Ct. at 1949 (quoting

Twombly, 550 U.S. at 557). And while the Court must liberally construe documents

filed by a pro se plaintiff, see Haines v. Kerner, 404 U.S. 519, 520 (1972), a

complaint filed by such a plaintiff must still plead sufficient specific factual

allegations, and not just legal conclusions, in support of each claim. See Hill v.

Lappin, 630 F.3d 468, 470–471 (6th Cir. 2010) (holding that the Iqbal dismissal

standard applies to a Court's review of a complaint under § 1915(e)(2) for failure to

state a claim).

      Here, even when the Court liberally construes the allegations in the Petition,

the Court concludes that Antio has failed to comply with Rule 8(a) and has failed to

state a plausible claim for relief. Her Petition does not set forth “a short and plain

statement” of her claims. It does not clearly identify what her precise claims are,

nor does it attempt to plead facts that could satisfy the elements of those claims.

Simply put, the Petition is difficult, if not impossible, to follow, includes several

pages of single spaced legal authority without any explanation as to the relevance of
                                          3
that authority (see ECF #1 at Pg. ID 29-36), and otherwise does not comply with the

Federal Rules of Civil Procedure, this Court’s Local Rules, or the pleading standards

outlined in Twombly and Iqbal, supra. Moreover, the Petition does not put any of

the Defendants on notice as to what claims Antio is bringing against them. For

example, Antio has named at least 24 different entities and individuals as Defendants

in this action, but the Petition does not specify which allegations pertain to which

Defendants. Therefore, as currently pleaded, Antio has failed to state a claim upon

which relief can be granted. The Court will therefore dismiss her Petition without

prejudice. See, e.g., Foster v. Public Storage, Inc., 2014 WL 2154137, at *3 (May

22, 2014) (dismissing without prejudice pro se complaint pursuant to § 1915(e)(2)

for failure to state a claim); Gill v. Englehardt, 2014 WL 1608698, at *3 (same).

        Accordingly, for all of the reasons stated above, IT IS HEREBY ORDERED

that:

    The Court’s September 12, 2018, order referring all pre-trial orders to the

        Magistrate Judge (ECF #9) is VACATED;

    Antio’s Petition (ECF #1) is DISMISSED WITHOUT PREJUDICE

        pursuant to 28 U.S.C. § 1915(e)(2)(B);

    The Defendants’ currently-pending motions to dismiss (ECF ## 10, 12, 13,

        and 14) are TERMINATED AS MOOT; and


                                          4
    An appeal from this order would be frivolous and could not be taken in good

      faith. See 28 U.S.C. § 1915(a)(3); Coppedge v. United States, 369 U.S. 438,

      443-45 (1962).

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: October 26, 2018


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on October 26, 2018, by electronic means and/or
ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                        5
